Name: Regulation (EEC) No 954/70 of the Commission of 26 May 1970 on the classification of goods under subheadings Nos 15.01 A I, 15.02 A, 15.03 B and 15.07 D I of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 273 27.5.70 Official Journal of the European Communities  No L 114/15 REGULATION (EEC) No 954/70 OF THE COMMISSION of 26 May 1970 on the classification of goods under sub-headings Nos 15.01 A 1, 15.02 A, 15.03 B and 15.07 D I of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, ¢ whereas the German version ('zu industriellen Zwecken, ausgenommen zum Herstellen von Lebensmitteln') and the Dutch version fbestemd voor ander industrieel gebruik dan voor de vervaardiging van produkten voor menselijke consumptie') show clearly that only fats intended for the manufacture of products for human consumption are excluded from the sub-headings mentioned ; whereas , consequently, fats intended for the manufacture of animal feedingstuffs are included thereunder ; whereas, on the other hand, the words 'alimentaire' (French version) and 'alimentare' ( Italian version) may be used to describe only products intended for human consumption ; Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 97/691 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff, and in particular Article 3 thereof; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/682 of 28 June 1968 , as last amended by Council Regulation (EEC) No 765 /703 of 27 April 1970, comprises under sub-headings Nos 15.01 A I, 15.02 A and 15.03 B fats and oils intended for other industrial uses than the manufacture of foodstuffs and under sub-heading No 15.07 D I oils intended for other technical or industrial uses than the manufacture of foodstuffs ; Whereas , with a view to ensuring uniform application of the nomenclature of the Common Customs Tariff, the scope of these sub-headings should be specified ; Whereas, therefore, it is appropriate to specify that fats and oils intended for the manufacture of animal feeding-stuffs fall within sub-headings Nos 15.01 A I, 15.02 A, 15.03 B or 15.07 D I, as the case may be ; Whereas the provisions of this Regulation are in accordance with the Opinion of the Committee on the Common Customs Tariff Nomenclature ; Whereas for the interpretation of the wording of HAS ADOPTED THIS REGULATION: those sub-headings reference must be made to all four versions of the Common Customs Tariff; Article 1 Fats and oils intended for the manufacture of animal 1 OJ No L 14, 21.1.1969, p. 1 . feeding-stuffs shall respectively be classified in the 2 OJ No L 172, 22.7.1968, p. 1 . Common Customs Tariff, under fats and oils 3 OJ No L 95, 29.4.1970, p. 1 . intended for other industrial uses than the 274 Official Journal of the European Communities Article 2manufacture of foodstuffs in sub-headings Nos 15.01 A I, 15.02 A and 15.03 B and under oils intended for other technical or industrial uses than the manu ­ facture of foodstuffs in sub-heading No 15.07 D I. This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1970 . For the Commission The President Jean REY